Freedman, P. J.
Under the stipulation entered into between the parties in this action at the beginning of the trial of the case of "Williamson against this defendant, this case was tried before the same jury as the Williamson case, and the testimony taken in that case so far as the same was applicable to this case was to be taken as a part of the evidence and record in this case.
The opinion given in the Williamson case, therefore, applies to this and the result is the same.
MacLean, J., concurs; Leventritt, J., taking no part.
Judgment reversed and new trial ordered, with costs to appellant to abide event.